Case: 18-60601      Document: 00515431778         Page: 1    Date Filed: 05/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-60601                             May 28, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
PATRICK L. KING,

                                                 Plaintiff-Appellant

v.

JAMES HOOD, State Attorney General; PATRICK BEASLEY, State Assistant
Attorney General; LEE MCDIVITT, State Attorney General Investigator; AL
FARRISH, JR., HPD Investigator; LAMAR PICKARD, Copiah County Circuit
Judge; THERESA LUMLEY, Copiah County Official Court Reporter;
CHRISTOPHER EPPS, Former Mississippi Department of Corrections
Commissioner; SHERRY ROBINSON, Former Director of Records; EVELYN
DIXION, Project Officer III; ELISHA CARMICHAEL; BOBBY MOAK, Former
Representative; GEORGE FLAGGS, Former State Representative; WILLIE
BAILEY, Representative,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CV-859


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60601    Document: 00515431778    Page: 2   Date Filed: 05/28/2020


                                No. 18-60601

      Proceeding pro se, Patrick L. King sued state officials in October 2017
under 42 U.S.C. § 1983 and the Racketeer Influenced and Corrupt
Organizations Act (RICO), 18 U.S.C. §§ 1961–1968, seeking redress for alleged
wrongs arising out of his 2012–13 arrests, conviction, and sentencing for
pirating DVDs and CDs under state law. The district court granted the
defendants’ motions to dismiss on various grounds, including that his suit was
untimely under the applicable three-year Mississippi statute of limitations and
the four-year statute of limitations for civil RICO claims. See Cuvillier v.
Taylor, 503 F.3d 397, 401 (5th Cir. 2007); Corwin v. Marney, Orton Invs., 843
F.2d 194, 199 (5th Cir. 1999). King timely appealed.
      We review dismissals under Rule 12(b)(6) de novo. Smith v. Hood, 900
F.3d 180, 184 (5th Cir. 2018). We may affirm on any ground supported by the
record. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005). Review of
the record and King’s briefs filed in this appeal show no error in the district
court’s conclusion that his suit was time-barred. Insofar as King argues that
limitations should be tolled due to fraudulent concealment, see Ross v.
Citifinancial, Inc., 344 F.3d 458, 463-64 (5th Cir. 2003), this argument fails
because King fails to allege any particular acts of concealment on the part of
the defendants. The district court’s judgment is AFFIRMED, and all
outstanding motions are DENIED.




                                      2